 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     SYLVIA R. EWALD (Cal. Bar No. 300267)
 4   Assistant United States Attorney
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0717
 7        Facsimile: (213) 894-0141
          E-mail:    sylvia.ewald@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,            CR No. 18-00225-RGK-2

13            Plaintiff,                  [PROPOSED] ORDER TO DISMISS COUNTS
                                          OF THE INDICTMENT PURSUANT TO
14                 v.                     FEDERAL RULE OF CRIMINAL PROCEDURE
                                          48(a)
15   SERAFINE EPPLER,

16            Defendants.

17

18

19

20        The Court has read and considered the Government’s Motion to
21   Dismiss Counts One, Three, Four, Five, and Six of the Indictment in
22   the above-referenced case, filed February 4, 2019.    The Court finds
23   that it is in the interest of justice to dismiss Counts One, Three,
24   Four, Five, and Six the above-referenced Indictment as to defendant
25   //
26   //
27

28
 1   SERAFINE EPPLER (“defendant”).   Accordingly, IT IS HEREBY ORDERED

 2   that Counts One, Three, Four, Five, and Six of the Indictment are

 3   dismissed as to defendant in the interest of justice.

 4
          IT IS SO ORDERED.
 5

 6
     February 05, 2019
 7   DATE                                HONORABLE R. GARY KLAUSNER
                                         UNITED STATES DISTRICT JUDGE
 8
     Presented by:
 9
          /s/
10   SYLVIA R. EWALD
     Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
